             Case 1:18-cv-03004-TNM Document 12 Filed 05/01/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  ENVIRONMENTAL DEFENSE FUND,


                                 Plaintiff,

                            v.                            Civil Action No. 18-3004 (TNM)

  U.S. DEPARTMENT OF
  TRANSPORTATION,


                                 Defendant.


                                   JOINT STATUS REPORT

        The parties hereby submit this Joint Status Report, pursuant to the Court’s April 1, 2019

Minute Order, to update the Court on this Freedom of Information Act (“FOIA”) matter. The

parties state as follows:

        1.       Plaintiff’s Complaint in this matter relates to three FOIA requests submitted by

Plaintiff to the U.S. Department of Transportation (“DOT” or “Defendant”).

                 a.     Request No. 2018-374, dated August 6, 2018, requested certain external

        correspondence of the Deputy Secretary of Transportation and the Deputy Administrator

        of the National Highway Traffic Safety Administration (“NHTSA”).

                 b.     Request No. 2019-32, dated October 17, 2018, requested certain external

        correspondence of the Secretary of Transportation, as well as the schedules since January

        1, 2017 of the Secretary, the Deputy Secretary, and the Deputy Administrator.

                 c.     Request No. 2019-31, also dated October 17, 2018, requested certain

        correspondence to or from ten DOT employees, as well as the schedules since January 1,

        2017 of those ten employees.
            Case 1:18-cv-03004-TNM Document 12 Filed 05/01/19 Page 2 of 4



       2.       On March 22, 2019, Defendant produced responsive, non-exempt schedules for the

Secretary and Deputy Secretary corresponding to the period February 2017 to March 2018, which

amounted to approximately 3,400 pages. In this production, Defendant withheld information

under FOIA Exemptions 4 (commercial, financial, trade secret), 5 (deliberative process), and 6

(personal information). See 5 U.S.C. §§ 552(b)(4)-(6); 49 C.F.R. §§ 7.23(c)(4)-(6). See 5 U.S.C.

§§ 552(b)(4)-(6); 49 C.F.R. §§ 7.23(c)(4)-(6).

       3.       Defendant is currently in the process of collecting all remaining schedules for the

requested employees, including Secretary Chao and Deputy Secretary Rosen.               Defendant

anticipates completing that collection by May 20, 2019.

       4.       On April 5, 2019, Defendant produced approximately 846 pages of responsive,

non-exempt records from its collection of formal correspondence. In this production, Defendant

withheld information under FOIA Exemptions 5 and 6.

       5.       Defendant’s searches for emails responsive to Plaintiff’s Requests have proceeded

more quickly than previously contemplated. In the March 14, 2019 Joint Status Report, Defendant

agreed to initiate email searches for four custodians by April 15, 2019, and for an additional five

custodians by May 14, 2019. Defendant now reports that it has completed email searches for 10

of the 12 custodians and intends to complete all email searches for all custodians by May 20, 2019.

With respect to the 10 custodians for whom Defendant has completed email searches, Defendant

has identified over 6,500 of potentially responsive documents (including emails and attachments)

and believes this volume represents over 10,000 pages of material, but has not calculated an exact

page count. The parties continue to discuss potential means of expediting the processing and

production of records.

       6.       Defendant made its first rolling production of additional documents on April 29,

2019, which consisted of 52 pages of records. In this production, Defendant withheld information

under FOIA Exemptions 5 and 6.
                                                 2
            Case 1:18-cv-03004-TNM Document 12 Filed 05/01/19 Page 3 of 4



       7.       Plaintiff is concerned with Defendant’s first rolling production totaling only fifty-

two pages after a month of retrieving and reviewing records. Plaintiff expects that Defendant’s

future rolling productions will more fully comply with the agency’s obligation to timely produce

responsive records. Defendant states that it has been acting in good faith to produce documents in

a timely fashion consistent with the terms of the prior Joint Status Report, and that it intends to

continue doing so.

       8.       The categories of documents that remain outstanding for Defendant to produce

include: (1) the schedules of Secretary Chao and Deputy Secretary Rosen from March 2018

through the date that DOT begins searching for records; (2) schedules of the ten remaining

custodians listed in Plaintiff’s requests (King, Danielson, Giuseppe, Hagen, Kolodziej, Morris,

Owens, Posten, Smith, and Tamm) from February 2017 through the date that DOT begins

searching for records; and (3) e-mail correspondence from the twelve custodians listed in

Plaintiff’s requests (Chao, Rosen, King, Danielson, Giuseppe, Hagen, Kolodziej, Morris, Owens,

Posten, Smith, and Tamm) from February 2017 through the date that Defendant begins searching

for records.

       9.       Plaintiff has reviewed the documents produced as explained above and has

identified what Plaintiff believes are gaps in the records produced. Additionally, Plaintiff has

determined that it has objections to certain redactions made by Defendant. Plaintiff intends to

discuss these issues with Defendant and seek a resolution in the near term. Defendant does not

believe that there are any “gaps” in the records it has produced, and states that it only redacted

material that is subject to one or more FOIA exemptions. Defendant nevertheless welcomes the

opportunity to discuss these issues further with Plaintiff.

       10.      Defendant anticipates making its next rolling production by May 29, 2019 and

another production by June 28, 2019. Consistent with the Court’s April 1, 2019 Minute Order, the


                                                  3
         Case 1:18-cv-03004-TNM Document 12 Filed 05/01/19 Page 4 of 4



parties will file a further joint status report by June 30, 2019, updating the Court on the status of

the Defendant’s processing of Plaintiff’s Requests.



Dated: May 1, 2019                                   Respectfully Submitted,


 KAPLAN KIRSCH & ROCKWELL LLP                        JESSIE K. LIU, D.C. Bar. No. 472845
                                                     United States Attorney
 Nathaniel H. Hunt (PHV)
 Samantha R. Caravello (PHV)                         DANIEL F. VAN HORN, D.C. Bar No. 924092
 1675 Broadway, Suite 2300                           Chief, Civil Division
 Denver, CO 80202
 (303) 825-7000                                      By: /s/ Derek S. Hammond
 nhunt@kaplankirsch.com                              DEREK S. HAMMOND, D.C. Bar No. 1017784
 scaravello@kaplankirsch.com                         Assistant United States Attorney
                                                     555 Fourth Street, N.W.
 /s/ Tyler L. Burgess (by DSH with                   Washington, D.C. 20530
 permission)                                         (202) 252-2511
 Tyler L. Burgess (No. 1025617)                      derek.hammond@usdoj.gov
 1634 I Street, NW, Suite 300
 Washington, DC 20006                                Counsel for U.S. Department of Transportation
 (202) 955-5600
 tburgess@kaplankirsch.com

 ENVIRONMENTAL DEFENSE FUND
 Benjamin Levitan (No. NY0253)
 Erin Murphy (No. D00532)
 1875 Connecticut Ave. NW, Suite 600
 Washington, D.C. 20009
 (202) 387-3500
 blevitan@edf.org
 emurphy@edf.org

 Counsel for Environmental Defense Fund




                                                 4
